1. Transportation and illegal detention of prisoners (continuation of vote)
- After the vote on Amendment 268
(DE) Mr President, the oral amendment has been agreed with Mr Fava, so it enjoys the rapporteur's support. It is an addition to paragraph 82 and I shall now proceed to read it out.
'Deplores the inquiry by the prosecutors of Hamburg North against three journalists of Stern magazine and one collaborator of the Financial Times Deutschland on the basis of complicity in betrayal of secrets'.
(The oral amendment was not accepted)
- Before the vote on Amendment 31
(FR) This is an oral amendment that merely updates the information. It concerns the following addition to the end of paragraph 110:
'takes note of the decision by the Spanish authorities to declassify secret documents held by the intelligence services concerning the use by CIA-operated aircraft of Spanish airports;'. This is an update.
(ES) Mr President, in order to respond positively to Mr Guardans Cambó's proposal and try to save his oral amendment, I would like to propose to the House - and my group could approve this - that we simply add 'at the request of the Judge of the High Court'.
If that is possible, we will be able to accept it, Mr President. If it is not possible, Mr President, my group will be opposed.
(The amended oral amendment was accepted)
(ES) In fact I am taking the floor to say that, in agreement with the rapporteur -who is also going to present an oral amendment later on following Article 184 - we have agreed to withdraw this amendment from this paragraph so that we can then support the rapporteur's amendment in 184. We are therefore withdrawing our amendment from this paragraph.
(IT) Mr President, for the same reasons given earlier by Mr Romeva i Rueda, myself and my colleague, Mr Meyer Pleite, who tabled the amendment in question, are also withdrawing our amendment.
- Before the vote on Amendments 234 and 235
On this point, too, I need clarification from our rapporteur. In your view, Mr Fava, have Amendments 234 and 235 lapsed following the vote that has just taken place?
rapporteur. - (FR) Mr President, they are compatible.
A point of order, Mr President. There is a PPE-DE amendment on paragraph 125 that I have tabled. It is amendment 258 and you seem to have skipped over it. I would appreciate it if we could take a vote on that amendment.
- Before the vote on Amendment 258
(DE) Mr President, I would just like to point out to my group that there is an error in the voting list. On this point, we are voting with a plus.
Mr President, on a point of order, even the interpreters cannot keep up with you. Would you please slow down. There are people making mistakes in the voting. Please!
(Applause)
- After the vote on paragraph 184
rapporteur. - (IT) Mr President, I should like to propose an oral amendment to paragraph 184. I shall read it in English:
'Expresses serious concern about the content of the information in the air control register of Portugal list regarding stopover of military planes through military bases in Europe on the way from and to Guantánamo'.
(The oral amendment was not accepted)
- Before the vote on Amendment 242
rapporteur. - (IT) Mr President, the purpose of the oral amendment is to add the following phrase: 'calls on the Member States to sign the above-mentioned convention without delay;'.
(The oral amendment was not accepted)